 
Exhibit 10.3

 
 
Ball Corporation
 
2005 Deferred Compensation
 
Plan for Directors
     
Effective January 1, 2005








--------------------------------------------------------------------------------





Ball Corporation 2005 Deferred Compensation Plan for Directors


Article I
Establishment and Purpose 


Article II
Definitions 


Article III
Eligibility and Participation 


Article IV
Deferral Elections 


Article V
Company Awards 


Article VI
Valuation of Accounts; Deemed Investments 


Article VII
Distribution and Withdrawals 


Article VIII
Administration 


Article IX
Amendment and Termination 


Article X
Informal Funding 


Article XI
Claims 


Article XII
General Conditions 





--------------------------------------------------------------------------------



Article I
Establishment and Purpose




Ball Corporation (the “Company”) has maintained and will continue to maintain
the Ball Corporation 2001 Deferred Compensation Plan, the Ball Corporation 2000
Deferred Compensation Company Stock Plan, and the Ball Corporation 2002 Deferred
Compensation Plan for Directors (the “Grandfathered Plans”).


Effective January 1, 2005 the Company hereby adopts the Ball Corporation 2005
Deferred Compensation Plan for Directors (the “Plan”). The purpose of the Plan
is to continue to provide Participants with an opportunity to defer receipt of
part or all of the cash portion of annual incentive retainers, fees and other
cash compensation in compliance with Internal Revenue Code Section 409A.


In addition, proposed Treasury regulations published on October 4, 2005 require
the Company to adopt written amendments prior to December 31, 2005 with respect
to items of transition relief described in Notice 2005-1 that expire on December
31, 2005. This Plan document is intended to satisfy the amendment requirements
of the proposed regulations without the amendment constituting a “material
modification” to the Grandfathered Plans. The Company expects to review and
restate the Plan in 2006 in accordance with the extended transition relief
deadlines set forth in the proposed regulations.


The Plan is not intended to meet the qualification requirements of Code Section
401(a), but is intended to meet the requirements of Code Section 409A, and to be
an unfunded arrangement providing deferred compensation to Directors of the
Company. The Plan is intended to be exempt from the requirements of Parts 2, 3
and 4 of Title I of ERISA as a "top hat" plan, and to be eligible for the
alternative method of compliance for reporting and disclosure available for
unfunded "top hat" plans.


Article II
Definitions




2.1
Account. Account means a bookkeeping account maintained by the Plan
Administrator to record deferrals allocated to it by the Participant, the
Company in the form of Company Awards (if any), returns on Deemed Investments,
payments, and such other transactions, if any, that may be required to properly
administer the Plan. Without limiting the Plan Administrator’s authority to
establish Accounts as it deems necessary, Accounts may include, for each
Participant, (a) Separation Accounts and/or (b) Specified Date Accounts. Such
Accounts shall be used to determine the amount of benefits payable to a
Participant or Beneficiary in accordance with the form of payment and timing
requirements specified in the Participant’s Compensation Deferral Agreements and
subject to the terms of the Plan. The Account shall not constitute or be treated
as an escrow, trust fund, or any other type of funded account for Code or ERISA
purposes and amounts credited thereto shall not be considered “plan assets” for
federal income tax or ERISA purposes. Accounts under this Plan shall reflect
only those amounts considered to be Deferrals as defined in this Plan. The
provisions of this Plan shall apply only to such Accounts and shall not apply to
any Grandfathered Plan accounts.


1


--------------------------------------------------------------------------------



2.2
Account Balance. Account Balance means, with respect to any Account, the value
on each Business Day of such Account. The Account Balance is determined as of
the Payment Date (or Business Day next preceding the Payment Date if not on a
Business Day) for the purpose of paying any benefit under the provisions of
Article VII.



2.3
Allocation Election. Allocation Election means a choice by a Participant of one
or more Investment Options, and the allocation among them, in which future
Participant deferrals and/or existing Account Balances are Deemed Invested for
purposes of determining earnings in a particular Account.



2.4
Beneficiary. Beneficiary means a person, estate, or trust designated by a
Participant to receive benefits to which such Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if




 
a.
the Participant has not designated a person or trust as Beneficiary, or

 
b.
the designated Beneficiary(ies) has/have all predeceased the Participant.



2.5
Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.



2.6
Change in Control. Change of Control shall have the meaning given to a “change
in control” or similar term as defined in the trust established under Section
10.2. If such trust does not define “change in control” or a similar term,
Change in Control shall have the same definition as the definition under Section
409A of the Code.



2.7
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time, the Treasury Department regulations issued thereunder, and applicable
Notices, Revenue Rulings and similar guidance issued by the Internal Revenue
Service.



2.8
Committee. Committee means the Deferred Compensation Committee of the Company.



2.9
Company. Company means Ball Corporation and its successors.



2.10
Company Award. Company Award means a credit by the Company to a Separation
Account as specified by the Company in accordance with the provisions of Article
V of the Plan. Company Awards are made or not made in the sole discretion of the
Company and the fact that a Company Award is made in one year shall not obligate
the Company to continue to make such Company Award in subsequent years.



2.11
Compensation. Compensation means, for purposes of this Plan, the non-equity
portion of annual incentive retainer and other compensation and fees for
services performed as a Director.



2.12
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement submitted to the Plan Administrator in which a Participant (a) makes
an election to defer Compensation in accordance with Article IV, (b) makes an
Allocation Election with respect to his or her Accounts, (c) specifies the
Accounts that will be


2


--------------------------------------------------------------------------------



credited with deferrals under the Agreement, (d) specifies the Payment Dates for
each such Account and (e) specifies a Payment Schedule with respect to payments
from each such Account. A Compensation Deferral Agreement is effective (and
irrevocable, subject to the provisions of the Plan) with respect to a service
period or Company Contribution as of the first day following the election period
specified in Article IV or as provided under Treasury Department regulations. A
Compensation Deferral Agreement remains in effect until modified in accordance
with the Plan.


Notwithstanding the foregoing, and subject to the provisions of Section 3.3, the
Plan Administrator may modify a Participant’s Compensation Deferral Agreement at
any time to conform the Compensation Deferral Agreement and the Plan to
applicable law. The Compensation Deferral Agreement will consist of an agreement
prepared under the authority of the Plan Administrator which may be modified
from time to time, consistent with the material terms of the Plan and the Plan
Administrator’s authority as delegated by the HR Committee of the Board of
Directors of the Company. A completed Compensation Deferral Agreement, and any
modifications thereto authorized under the Plan, may be submitted to the Plan
Administrator in paper or electronic form, under procedures prescribed by the
Plan Administrator.


2.13
Death Distribution. Death Distribution shall mean the payment of the
Participant’s Account Balances, to the Participant's Beneficiary(ies) in
accordance with Article VII of the Plan.



2.14
Deemed Investment. A Deemed Investment means the conversion of a dollar amount
of deferred Compensation and Company Awards (if any) credited to a Participant’s
Deferred Compensation Account into notional shares or units of ownership (or a
fraction of such measures of ownership, if applicable) of a security (e.g.
mutual fund, company stock, or other investment) which is referred to by the
Investment Option(s) selected by the Participant. The conversion shall occur as
if shares (or units) of the designated investment were being purchased (or sold,
in the case of a distribution) at the purchase price as of the close of business
of the day on which the Deemed Investment occurs. At no time shall a Participant
have any real or beneficial ownership in the actual security to which the
Investment Option refers, irrespective of whether such a Deemed Investment is
mirrored by an actual identical investment by the Company or a trustee acting on
behalf of the Company.



2.15
Deferral. Deferral means a deferral of Compensation that is subject to the
deferral election and payment requirements of Code Section 409A.



2.16
Deferred Compensation Account. Deferred Compensation Account means the Account
maintained by the Plan Administrator that records the total amount of liability
of the Company to a Participant at any point in time, and includes all unpaid
Account Balances.



2.17
Director. Director means a non-employee Director of the Ball Corporation.



2.18
Effective Date. Effective Date means January 1, 2005 with respect to Deferrals
occurring on or after such date.


3


--------------------------------------------------------------------------------



2.19
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.20
Investment Option. Investment Option means a notional investment approved by the
Plan Administrator for use as part of an Investment Option menu, which a
Participant may elect as a measuring device to determine Deemed Investment
earnings (positive or negative) to be valued in the Participant's Account(s).
The Participant has no legal or beneficial ownership in the security or other
investment represented by the Investment Option.



2.21
Participant. Participant means a Director who: (a) has elected to defer
Compensation in accordance with the Plan; (b) has received a Company Award; or
(c) has a Deferred Compensation Account Balance greater than zero regardless of
whether the Participant is still providing services as a Director. A
Participant’s continued participation in the Plan shall be governed by Section
3.2 of the Plan.



2.22
Payment Date. Payment Date means the date on which payments from an Account are
scheduled to commence.



a.     Separation Accounts. A Participant may elect in a Compensation Deferral
Agreement that establishes a Separation Account the number of years following
Separation from Service when payment will be made from the Account (e.g., “Third
year following Separation from Service”). The Payment Date is deemed to be
January 1 of such year. If no Payment Date is designated, the Payment Date is
January 1 of the year following the year in which the Participant Separates from
Service.


b.     Specified Date Accounts. The Payment Date for a Specified Date Account is
January 1 of the year specified for such Account.


c.     Death. In the event of the Participant’s death, the Payment Date for
payments to Beneficiaries is January 1 of the year following the year in which
the Participant died.


d.     Administration. Pursuant to Code Section 409A, payment will be treated as
made upon the applicable Payment Date if the payment is made by the later of the
first date it is administratively feasible to do so after such Payment Date or
the end of the calendar year containing such Payment Date. The Plan
Administrator shall adopt such administrative procedures as are necessary to
reasonably ensure that payments scheduled for January 1 of a given year will be
made after January 1 of such year and before February 15 of such year.


2.23
Payment Schedule. Payment Schedule means the form in which payments will be made
from the Account established under the Plan. The Payment Schedule for an Account
will be a single lump sum unless the Participant elects an alternative Payment
Schedule at the time(s) and in the manner specified in this Plan.



A Participant may elect to receive a Separation Account or Specified Date
Account (a) in a lump sum from 0% to 100% of the Account Balance, and (b) the
balance, if any, in annual installments from two (2) to fifteen (15) years. If
the lump sum is less than 100%,

4


--------------------------------------------------------------------------------



then (i) the lump sum and (ii) the series of annual installments will each be
treated as separate Payment Schedules for purposes of the payment modification
provisions of Section 4.6c.


A Death Distribution will be paid from each Account pursuant to the Payment
Schedule in effect for each such Account.


Notwithstanding any Payment Schedule elected by a Participant, distributions
shall not be made in such a manner as to cause the acceleration of a payment in
violation of Code Section 409A. The Plan Administrator retains the authority to
determine when and to what extent a payment option, unless modified, would
result in acceleration of a payment and to make corresponding adjustments to the
Participant’s Payment Schedule to avoid an impermissible acceleration.


2.24
Performance-Based Compensation. Performance-Based Compensation means
Compensation based on services performed over a period of not less than twelve
months and which meets the following requirements: (a) the payment of the
Compensation or the amount of the Compensation is contingent upon the
satisfaction of organizational or individual performance criteria that are
established within the first 90 days of the performance period, and (b) the
performance criteria are not substantially certain to be met at the time a
Compensation Deferral Agreement is submitted to the Plan Administrator.
Performance criteria may be subjective but must relate to the performance of the
Participant, a Directors’ committee that includes the Participant or the Board
of Directors as a whole. The determination that any subjective performance
criteria have been met shall not be made by the Participant or by a family
member of the Participant. Performance-Based Compensation does not include any
amount or portion of any amount that will be paid regardless of performance or
which is based on a level of performance that is substantially certain to be met
at the time the criteria is established. The definition of Performance-Based
Compensation shall at all times be applied consistently with the provisions of
Code Section 409A, which are incorporated by reference.



2.25
Plan. Plan means the Ball Corporation Deferred Compensation Plan for Directors
as documented herein and as may be amended from time to time hereafter.



2.26
Plan Administrator. Plan Administrator means the Deferred Compensation Committee
of the Company.



2.27
Separation from Service. Separation from Service or Separates from Service shall
mean a Participant’s termination of service with the Board of Directors of the
Company for any reason. Whether a Separation from Service has occurred will be
subject to Code Section 409A.



2.28
Separation Account. A Separation Account is an Account established to record
amounts subject to payment upon Separation from Service as described in Section
4.6a.


5


--------------------------------------------------------------------------------



2.29
Specified Date Account. A Specified Date Account is an Account established to
record amounts subject to specified Payment Dates as described in Section 4.6b.



2.30
Unforeseeable Emergency. An unforeseeable emergency is a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as defined in Code Section
152(a)) of the Participant, loss of the Participant's property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as defined in Prop.
Treas. Reg. 1.409A-3(g)(3). The Plan Administrator, in its sole discretion and
subject to the requirements of Code Section 409A, shall determine whether a
Participant has experienced an Unforeseeable Emergency. Imminent foreclosure or
eviction from the Participant’s or Beneficiary’s primary residence, the need to
pay medical expenses, and funeral expenses of a spouse or dependent may
constitute an Unforeseeable Emergency. The purchase of a home and the payment of
college tuition are not Unforeseeable Emergencies.



Article III
Eligibility and Participation




3.1
Eligibility and Participation. All Directors shall be eligible to participate in
this Plan. A Director becomes a Participant upon submission of a Compensation
Deferral Agreement to the Plan Administrator.



3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Awards subject to the terms of the Plan as long as such
Participant is a Director.



3.3
Revocation of Future Participation. Notwithstanding the provisions of Section
3.2, the Committee may, in its discretion, revoke such Participant’s eligibility
to make future deferrals under this Plan. Such revocation will not affect in any
manner a Participant’s Deferred Compensation Account or other terms of this
Plan.



3.4
Notification. Each Director shall be notified by the Plan Administrator, in
writing, of the date of his or her initial eligibility to participate in this
Plan.



Article IV
Deferral Elections




4.1
Deferral Elections. A Participant shall make Deferral elections by completing
and submitting to the Plan Administrator the Compensation Deferral Agreement
which shall specify the amount of the Deferral, Account designation for the
Deferral (Specified Date Account or Separation Account), Allocation Election,
Payment Date and Payment Schedule, as described in this Article IV. A
Participant may establish up to six Accounts which may be designated as
Separation Accounts or Specified Date Accounts.




6


--------------------------------------------------------------------------------



4.2
Time of Election.




 
a.
Initial Eligibility. A Compensation Deferral Agreement that defers Compensation
with respect to services to be performed subsequent to the election may be
submitted to the Plan Administrator within 30 days after an individual becomes a
Director.



Individuals who became Directors after January 1 of the calendar year may defer
the non-equity portion of any annual incentive retainer for such calendar year.
The election will be deemed to apply to services after the election if the
maximum deferral is no greater than the portion of the Compensation equal to the
total amount of the Compensation for the service period multiplied by the ratio
of the number of days remaining in the performance period after the election
over the total number of days in the performance period.


If a Director does not submit a Compensation Deferral Agreement within the first
30 days of his or her eligibility to participate in the Plan, such Director may
submit a Compensation Deferral Agreement at such other times as are specified in
this Plan. Such Compensation Deferral Agreement shall constitute the initial
deferral election with respect to any Separation Accounts and Specified Date
Accounts established under such election.



 
b.
Subsequent Years. For any subsequent year, the Compensation Deferral Agreement
containing the election to defer Compensation (other than Performance-Based
Compensation described in Section 4.2c. below) for services performed during
such year must be submitted to the Plan Administrator no later than December 31
of the preceding calendar year.




 
c.
Performance-Based Compensation. In the case of any Performance-Based
Compensation based upon a performance period of at least 12 months, provided
that the Participant performed services continuously from a date no later than
the date upon which the performance criteria are established through a date no
earlier than the date upon which the service provider makes an initial deferral
election, an initial deferral election may be made with respect to such
Performance-Based Compensation no later than the date that is six months before
the end of the performance period, provided that in no event may an election to
defer Performance-Based Compensation be made after such Compensation has become
both substantially certain to be paid and readily ascertainable. A Participant
may elect to defer Performance-Based Compensation in his or her initial year of
eligibility or any subsequent year, provided the requirements of this paragraph
c. are satisfied.




 
d.
Automatic Renewals. The Plan Administrator may, in its discretion, provide for
automatically renewable Compensation Deferral Agreements. An automatically
renewable Compensation Deferral Agreement deferring annual incentive awards and
other Compensation permitted by the Plan Administrator will remain in effect for
all future calendar years and performance periods unless modified or revoked
during the applicable enrollment period specified in a. through c. above.


7


--------------------------------------------------------------------------------




 
e.
Awards Subject to Forfeiture. A Participant may elect to defer Compensation
awarded during the calendar year, provided (i) the initial election with respect
to such award is filed with the Plan Administrator no later than 30 days after
the award is made, (ii) such award is subject to a substantial risk of
forfeiture for a period of not less than thirteen (13) months from the date of
the award and (iii) the award would, absent the deferral, be payable no later
than 2-1/2 months following the calendar year in which such award is no longer
subject to a substantial risk of forfeiture.



An election to defer Compensation after the 30-day period described above may be
filed no later than a date that is twelve (12) months prior to the date on which
such award or portion thereof is no longer subject to a substantial risk of
forfeiture (the “vesting date”), provided that the payment under the
Compensation Deferral Agreement occurs no earlier than five (5) years after the
vesting date.



 
f.
2005 Elections. The Plan Administrator has the authority, effective January 1,
2005 to allow any or all Participants to make or modify a Compensation Deferral
Agreement with respect to deferrals subject to Code Section 409A, which relate
all or in part to services performed prior to December 31, 2005. Such election
or modification must be filed with the Plan Administrator no later than March
15, 2005.



4.3
Amount of Deferral. The deferral election under a Compensation Deferral
Agreement shall designate a dollar amount or whole percentage of Compensation to
be deferred. The Plan Administrator may establish a minimum or maximum deferral
amount for each component of Compensation and may permit separate elections for
each component of Compensation.



4.4
Changes To A Deferral Election.




 
a.
Reductions for Withholding. A Participant’s Deferral Election may be reduced by
such amount as is necessary to enable the Company to satisfy any deduction
obligations of the Participant and the Company as are required by law, the
requirements of any benefit programs sponsored by the Company and Company
procedures. Such reductions shall not be required if the Participant makes
alternative arrangements with the Company for payment of such amounts.




 
b.
Participant’s Right to Modify or Revoke. An election to defer Compensation
described in Section 4.2b. may be modified or revoked no later than the day
preceding the first day of the calendar year to which such election applies. An
election to defer Performance-Based Compensation may be modified or revoked no
later than the last day a deferral election may be filed under Section 4.2c with
respect to such Compensation. Notwithstanding the foregoing, a Participant may
revoke an election as provided in Section 4.4c. Modifications and revocations
must be submitted during such times as are specified by the Plan Administrator.




 
c.
Unforeseeable Emergency. A Participant may revoke an election to defer
Compensation during the calendar year in which such Compensation is earned (or,
in the case of Performance-Based Compensation, after the deadline specified in
the enrollment materials) in the case of (a) an Unforeseeable Emergency or (b) a
hardship distribution to the Participant described in Treas. Reg. Section
1.401(k)-1(d)(3).


8


--------------------------------------------------------------------------------



4.5
Allocation Elections. A Participant’s deferral election may also specify the
Investment Options in which deferrals will be deemed to be invested in
accordance with Section 6.2.



4.6
Payment Dates and Payment Schedules.




 
a.
Separation Payments. A Participant’s Compensation Deferral Agreement may
designate one or more specified Payment Dates for payment of Deferrals after
Separation from Service. The Plan Administrator shall create a Separation
Account for each such Payment Date, to be credited with the portion of Deferrals
allocated to such Separation Account. A Participant may maintain up to six
Separation Accounts, reduced by the number of Specified Date Accounts
established under paragraph 4.6b., below.



Payment will be made from a Separation Account as of the Payment Date and under
the Payment Schedule designated by the Participant. The Participant may
designate the Payment Date and Payment Schedule for a Separation Account no
later than the applicable submission deadline described in Section 4.2 for the
Compensation Deferral Agreement that establishes such Separation Account. If no
Payment Date is specified, the Payment Date is the date specified in Section
2.22. If no Payment Schedule is specified, payment shall be made in a single
lump sum.


Deferrals that are not allocated to a Separation Account or Specified Date
Account under the terms of a Deferred Compensation Agreement will be allocated
to the Separation Account with the earliest Payment Date. If a Participant has
more than one Separation Account with the same Payment Date, the allocation will
be made to the Separation Account with the shortest Payment Schedule. The
determination of the Payment Date and Payment Schedules for purposes of this
paragraph shall be determined at the time the Compensation Deferral Agreement
authorizing the Deferral was filed with the Plan Administrator. If a Separation
Account has not been established, the Administrator shall establish a Separation
Account payable on January 1 of the year following Separation from Service and
shall be payable in a single lump sum.



 
b.
Specified Date Payment. A Participant’s Compensation Deferral Agreement may
designate specified Payment Dates which may occur no earlier than the minimum
deferral period specified by the Plan Administrator from time to time. The Plan
Administrator shall create a Specified Date Account for each Payment Date, to be
credited with the portion of Deferrals allocated to such Specified Date Account
under the Compensation Deferral Agreement. A Participant may maintain up to six
Specified Date Accounts, reduced by the number of Separation Accounts
established under paragraph 4.6a., above.



The Participant must designate a Payment Date and Payment Schedule for each
Specified Date Account no later than the applicable submission deadline
described in Section 4.2 for the Deferred Compensation Agreement that
establishes the Specified Date Account. If a Payment Date is not specified, the
Specified Date Account will be converted to a Separation Account and such
Account will be paid in a single lump sum payable as of the January 1 following
the date the Participant incurs a Separation from Service.

9


--------------------------------------------------------------------------------




 
c.
Modification to Payment Date and/or Payment Schedule. The Participant may modify
a Payment Date and/or a Payment Schedule for a Separation Account or Specified
Date Account as follows:




 
i.
An existing Payment Date and/or Payment Schedule may be changed so long as (i)
the election may not take effect until at least twelve (12) months after the
date on which the election is made, (ii) the date that such election is
submitted to the Plan Administrator is at least twelve (12) months prior to the
current Payment Date, and (iii) the Payment Date after modification is at least
five (5) years after the current Payment Date.




 
ii.
A modification that does not conform to the requirements of this paragraph c.
shall be deemed not to have been made and will be disregarded by the Plan
Administrator. In such a case, the Plan Administrator will pay benefits as of
the Payment Date and under the Payment Schedule in effect prior to the
nonconforming modification.




 
iii.
An election to change a Payment Date and/or a Payment Schedule is specific to
the Account to which it refers, and shall not affect other Accounts or the
ability of the Participant to designate new Payment Dates and Payment Schedules
with respect to future Deferrals.




 
iv.
The modification of a Payment Date shall be further subject to the requirements
of Code Section 409A.




 
d.
2005 and 2006 Modifications to Payment Elections. During 2005 and 2006, the Plan
Administrator may, in its discretion, permit Participants to establish
Separation Accounts and/or Specified Date Accounts, to designate a Payment Date
and Payment Schedule for each such Account and to allocate existing Account
balances among such Accounts. Participants may also be permitted to modify any
Payment Date and/or Payment Schedule associated with a Separation Account or
Specified Date Account. Elections may be filed with the Plan Administrator
pursuant to this paragraph without regard to (i) the requirements in paragraph
c., above and (ii) the prohibition on acceleration of payments under Code
Section 409A.



Modification elections filed pursuant to this paragraph d. shall be subject to
the following rules. A modification to a Payment Date scheduled in 2005 or 2006
must be filed prior to the scheduled Payment Date and no later than December 31,
2005. A modification to a Payment Date scheduled in 2007 or later must be filed
no later than December 31, 2006. A modification filed on or after January 1,
2006 may not accelerate a payment from a later year into 2006. Subject to the
foregoing limitations, the Plan Administrator has the authority to prescribe the
time, manner and scope of any election to modify a Payment Date or Payment
Schedule under the terms of this paragraph.



 
e.
Company’s Right to Modify. The Plan Administrator may modify a Payment Schedule
election as necessary (and only as necessary) to conform the Payment Schedule to
applicable law.


10


--------------------------------------------------------------------------------



Article V
Company Contributions




5.1
Company Awards. The HR Committee of the Board of Directors may, in its sole and
absolute discretion, authorize Company Awards to one, some, or all of the
Participant(s) in an amount determined in the sole and absolute discretion of
the Committee. A Company Award may be made at any time during the calendar year
and may consist of “matching” contributions. The HR Committee of the Board of
Directors shall be under no obligation to make contributions to the Plan unless
the Company has entered into a separate agreement to make such contributions.



5.2
Vesting. Company Awards and the Deemed Investment earnings thereon, shall vest
in accordance with the vesting schedule(s) established by the Plan Administrator
at the time that the Company Award is made. The unvested portion shall be
forfeited upon Separation from Service. The Committee may, at any time, in its
sole discretion, increase a Participant’s vested interest in a Company Award or
restore any forfeiture.



Article VI
Valuation of Accounts; Deemed Investments


6.1
Valuation. The valuation of a Participant’s Accounts will be adjusted as of each
Business Day to reflect deferrals, earnings on Deemed Investments and
distributions since the previous Business Day. The valuation of a benefit
payable under Article VII will be determined as of the Business Day prior to the
day payment is made from the Plan. The Plan Administrator may adopt such
additional or alternative procedures as it may reasonably determine are
appropriate for the valuation of Participant Accounts. Deferrals are credited to
the Participant’s Accounts as of the date such Compensation would have otherwise
been paid.



6.2
Allocation Elections. Participants may make an Allocation Election pursuant to
which their Accounts will be credited with earnings on Deemed Investments. A
Participant may make a new Allocation Election with respect to future deferrals
or current Account Balances (or both), provided that such new allocations shall
be in increments of one percent (1%) of each Account and apply to such Account
Balance. Subject to restrictions on the timing and number of permitted changes
to Allocation Elections within certain time periods (if any) established by the
Plan Administrator, new Allocation Elections may be made on any Business Day,
and will become effective on the same Business Day or, in the case of Allocation
Elections received after a cut-off time established by the Plan Administrator,
the following Business Day. All deferrals shall be credited to the appropriate
Account and a Deemed Investment shall be made in the investment(s) represented
by the Investment Option(s) elected by the Participant as of the close of
business on the deferral date or as otherwise provided by the Plan
Administrator.



6.3
Investment Options. Deemed Investments shall consist of a menu of Investment
Options provided by the Plan Administrator. Investment Options do not represent
actual ownership of, nor ownership rights in or to, the securities or other
investments to which the Investment Options refer. The Plan Administrator, in
its sole discretion, shall be permitted to add or


11


--------------------------------------------------------------------------------



remove Investment Options provided that any such additions or removals of
Investment Options shall not be effective with respect to any period prior to
the effective date of such change. Any portion of an Account or new deferrals
which has not been allocated or which cannot be allocated under a Participant’s
Allocation Election shall be deemed to be invested in a money market fund or
such other default Investment Option specified by the Plan Administrator. Such
Investment Option shall have, as its primary objective, the preservation of
capital.


6.4
Notional Investments. Notwithstanding anything in this section to the contrary,
the Plan Administrator shall have the sole and exclusive authority to direct the
investment of any or all amounts deferred in any manner, regardless of any
Allocation Elections by any Participant. A Participant’s Allocation Election and
Deemed Investments shall be used solely for purposes of determining the value of
such Participant’s Account Balances and the amount of the corresponding
liability of the Company in accordance with this Plan.



Article VII
Distribution and Withdrawals




7.1
Separation Accounts. In the event that a Participant Separates from Service, any
Separation Account will be paid to such Participant in accordance with the
Payment Date and Payment Schedule elections in effect for each such Account. The
amount of such payments shall be determined as of the Business Day preceding the
date on which payment is made. In the event a Participant has elected
installment payments, the installment payments shall be determined as set forth
in Section 7.3 of the Plan.



7.2
Specified Date Accounts. Each Specified Date Account shall be paid in accordance
with the Payment Date and Payment Schedule elections in effect for such Account.
The amount of such payments shall be determined as of the Business Day preceding
the date on which payment is made. In the event a Participant has elected
installment payments, the installment payments shall be determined as set forth
in Section 7.3 of the Plan.



7.3
Installment Payments. Installment payments will be made as of the applicable
Payment Date and each anniversary thereof. The amount of an installment payment
is the applicable Account Balance as of the Payment Date (or anniversary
thereof) determined as of the Business Day preceding the date a payment is made
divided by the remaining number of installments under the Payment Schedule.



7.4
Small Account Balance Lump Sum Payment. Anything to the contrary in this Plan
notwithstanding, in the event that a Participant’s Deferred Compensation Account
Balance is less than $25,000 as of the January 1 following the year in which the
Participant Separates from Service, the Participant’s Accounts shall be paid in
a single lump sum at the time specified in Section 2.22 and any form of payment
election to the contrary shall be null and void. The amount of such payments
shall be determined as of the Business Day preceding the date on which payment
is made.




12


--------------------------------------------------------------------------------



7.5
Death Distribution. In the event of a Participant’s death, the Participant’s
Beneficiary shall be paid a Death Distribution as of the Payment Date specified
in Section 2.22c and under the Payment Schedule in effect for each of the
Participant’s Accounts. The amount of such payments shall be determined as of
the Business Day preceding the date on which payment is made.



7.6
Unforeseeable Emergency. A Participant may request, in writing to the HR
Committee of the Board of Directors, a withdrawal from his or her Accounts if
the Participant experiences an Unforeseeable Emergency. Withdrawals of amounts
because of an Unforeseeable Emergency are limited to the extent reasonably
needed to satisfy the emergency need, which cannot be met with other resources
of the Participant. The amount of such withdrawal shall be subtracted first from
the vested portion of the Account with the latest Payment Date at the time of
the withdrawal request and then from the Account with the next latest Payment
Date until the withdrawal is completed. Values for purposes of determining the
source of the withdrawal under this Section shall be determined on the date the
HR Committee approves the amount of the Unforeseeable Emergency withdrawal, or
such other date determined by the Plan Administrator.



7.7
Domestic Relations Order. Notwithstanding the Payment Dates and Payment
Schedules selected by a Participant with respect to his or her Accounts and any
other provision of this Plan, the Plan Administrator is authorized to divide
such Participant’s Accounts with and distribute a portion of such Participant’s
Accounts to one or more “alternate payees” at the time and in the manner
specified in a court order described in Section 414(p)(1)(B) of the Code.



7.8
Permitted Delays. Notwithstanding the foregoing, the Company shall delay any
payment to a Participant under the Plan upon the Plan Administrator’s reasonable
anticipation of one or more of the following events:




 
a.
The making of the payment would violate a term of a loan agreement to which the
Company or one of its subsidiaries is a party, or other similar contract to
which the Company or one of its subsidiaries is a party, and such violation
would cause material harm to the Company or one of its subsidiaries; or




 
b.
The making of the payment would violate Federal securities laws or other
applicable law;



provided, that any payment subject to this Section 7.8 shall be paid in
accordance with Code Section 409A.


Article VIII
Administration




8.1
Plan Administration. This Plan shall be administered by the Plan Administrator,
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits


13


--------------------------------------------------------------------------------



and interpretations of this Plan and its terms, as may arise in connection with
the Plan. Claims for benefits shall be filed with the Plan Administrator and
resolved in accordance with the claims procedures in Article XI.


8.2
Withholding. The Company shall have the right to withhold from any payment made
under the Plan (or any amount deferred into the Plan) any taxes required by law
to be withheld in respect of such payment (or deferral).



8.3
Indemnification. The Company shall indemnify and hold harmless each employee,
officer, or director to whom or to which it delegated duties, responsibilities,
and authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Plan Administrator, the Committee and
their agents against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or it (including but not
limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Company.



8.4
Expenses. The expenses of administering the Plan shall be paid by the Company.
Notwithstanding the foregoing, the Committee may indirectly allocate expenses,
in its discretion, to Participants through a reduction to any or all Participant
Accounts.



8.5
Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who may be legal counsel to the Company.



8.6
Binding Decisions or Actions. The decision or action of the Plan Administrator
in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.



Article IX
Amendment and Termination




9.1
Amendment and Termination. The Plan is intended to be permanent, but the HR
Committee of the Board of Directors of the Company may at any time modify,
amend, or terminate the Plan, provided that such modification, amendment or
termination shall not cancel, reduce, or otherwise adversely affect the amount
of benefits of any Participant accrued (and any form of payment elected) as of
the date of any such modification, amendment, or termination, without the
consent of the Participant. A termination of the Plan shall not, by itself,
result in payments to Participants under the Plan, except to the extent
permitted under Code Section 409A. Unless distributions are otherwise
permissible under such regulations, payments to Participants shall be made at
the times specified in a Participant’s Compensation Deferral Agreements and the
terms of the Plan applicable to such Agreements prior to the Plan’s termination.


14


--------------------------------------------------------------------------------



9.2
Adverse Income Tax Determination. Notwithstanding anything to the contrary in
the Plan, if any Participant receives a deficiency notice from the United States
Internal Revenue Service asserting constructive receipt of deferrals under the
Plan, Company Awards, and/or the investment earnings attributed thereto due to
any Participant withdrawal right or other Plan provision, the Plan
Administrator, in its sole discretion, may declare null and void any Plan
provision with respect to affected Participants that causes such Participant to
be in constructive receipt of income. If the laws of the United States or of any
relevant state are amended or construed in such a way as to make this Plan (or
its intended deferral of compensation and taxes) in whole or in part void, then
the Plan Administrator, in its sole discretion, may give effect to the Plan in
such a manner as it deems will best carry out the purposes and intentions of
this Plan. Nothing in this Section 9.2 shall be construed to limit the Plan
Administrator or Company’s authority under applicable law to take any such
action as may be necessary to accomplish the objective of the Plan to defer the
recognition of compensation for the purpose of the taxation of income.



Notwithstanding any other provision of this Plan document or the provisions of
any Compensation Deferral Agreement, a Participant will receive a distribution
from the Plan in a single lump sum equal to the amount required to be included
in income as a result of a violation of the terms and conditions of Code Section
409A and the Treasury Department Regulations promulgated thereunder.


Article X
Informal Funding




10.1
General Assets. All benefits in respect of a Participant under this Plan shall
be paid directly from the general funds of the Company or a Rabbi Trust created
for the purpose of informally funding the Plan, and other than such Rabbi Trust,
if created, no special or separate fund shall be established and no other
segregation of assets shall be made to assure payment. No Participant, spouse or
Beneficiary shall have any right, title or interest whatever in or to any
investments that the Company or its subsidiaries may make to aid the Company in
meeting its obligation hereunder. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company, or any if its
subsidiaries or affiliated companies and any Director, spouse, or Beneficiary.
To the extent that any person acquires a right to receive payments from the
Company hereunder, such rights are no greater than the right of an unsecured
general creditor of the Company.



10.2
Rabbi Trust. The Company may, at its sole discretion, establish a grantor trust,
commonly known as a Rabbi Trust, as a vehicle for accumulating the assets needed
to pay the promised benefit, but the Company shall be under no obligation to
establish any such trust or any other informal funding vehicle.






15


--------------------------------------------------------------------------------



Article XI
Claims




11.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed with the Plan Administrator which shall make all determinations
concerning such claim. Any decision by the Plan Administrator denying such claim
shall be in writing and shall be delivered to the Participant or Beneficiary
filing the claim (‘Claimant’).




 
a.
In General. Notice of a denial of benefits (other than Disability benefits) will
be provided within 90 days of the Plan Administrator’s receipt of the Claimant's
claim for benefits. If the Plan Administrator determines that it needs
additional time to review the claim, the Plan Administrator will provide the
Claimant with a notice of the extension before the end of the initial 90-day
period. The extension will not be more than 90 days from the end of the initial
90-day period and the notice of extension will explain the special circumstances
that require the extension and the date by which the Plan Administrator expects
to make a decision.




 
b.
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (1) cite the pertinent provisions of
the Plan document and (2) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review. In the case of a complete or
partial denial of a Disability benefit claim, the notice shall provide a
statement that the Plan Administrator will provide to the Claimant, upon request
and free of charge, a copy of any internal rule, guideline, protocol, or other
similar criterion that was relied upon in making the decision.



11.3
Legal Action. A Claimant may not bring any legal action relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.



11.4
Discretion of the Plan Administrator. All interpretations, determinations and
decisions of the Plan Administrator with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.



11.5
Administration Upon Change in Control.



Committee. For purposes of this Plan, the Committee shall be the Plan
Administrator at all times prior to the occurrence of a Change in Control. Upon
and after the occurrence of a Change in Control, the Plan Administrator shall be
an independent third party selected by the individual who, immediately prior to
such event, was the Company’s CEO or, if not so identified, the Company’s
highest ranking officer (the “Ex-CEO”); provided, however, the Committee, as
constituted immediately prior to a Change in Control, shall

16


--------------------------------------------------------------------------------



continue to act as the Plan Administrator of this Plan until the date on which
the independent third party selected by the CEO accepts the responsibilities of
Plan Administrator under this Plan. Upon and after a Change in Control, the Plan
Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust except benefit entitlement determinations upon appeal;
provided, however, upon and after the occurrence of a Change in Control, the
Plan Administrator shall have no power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or Trust.
Upon and after the occurrence of a Change in Control, the Company must: (1) pay
all reasonable administrative expenses and fees of the Plan Administrator; (2)
indemnify the Plan Administrator against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of the Plan Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Plan Administrator or its employees or agents; and (3) supply full and
timely information to the Plan Administrator on all matters relating to the
Plan, the Trust, the Participants and their Beneficiaries, the Account Balances
of the Participants, the date and circumstances of the Disability, death or
Separation from Service of the Participants, and such other pertinent
information as the Plan Administrator may reasonably require. Upon and after a
Change in Control, the Plan Administrator may only be terminated (and a
replacement appointed) by the Ex-CEO or, if not so identified, the Company’s
highest ranking officer prior to the Change in Control. Upon and after a Change
in Control, the Plan Administrator may not be terminated by the Company.


Article XII
General Conditions




12.1
Anti-assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.



12.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company or any of its
subsidiaries or affiliated companies. Notwithstanding the provisions of Section
9.2, the Company makes no representations or warranties as to the tax
consequences to a Participant or a Participant’s beneficiaries resulting from a
deferral of income pursuant to the Plan or that the Plan complies in form or
operation with Section 409A of the Code and regulations issued thereunder.



12.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between a Director and the Company or any of
its subsidiaries or affiliated companies.


17


--------------------------------------------------------------------------------



12.4
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



12.5
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Plan Administrator may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



12.6
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Indiana shall govern the construction and administration of the Plan.





IN WITNESS WHEREOF, the undersigned executed this Plan as of the ___ day of
_________, 2005 to be effective as of the Effective Date.




Ball Corporation




By: __________________________________________


Its: __________________________________________
 
 


18


--------------------------------------------------------------------------------


